                                            Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        MICHELE ARENA, et al.,                           Case No. 19-cv-02546-CRB
                                   9                      Plaintiffs,
                                                                                             ORDER DENYING MOTION TO
                                  10                v.                                       COMPEL ARBITRATION
                                  11        INTUIT INC., et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13             Andrew Dohrman, Joseph Brougher, and Monica Chandler (collectively, “Plaintiffs”) have
                                  14   brought a putative class action against Intuit Inc., alleging that Intuit fooled a class of consumers
                                  15   into paying for its tax preparation services when they were entitled to use its free filing option.
                                  16   Intuit thinks Plaintiffs are bound by the arbitration agreement in the Intuit Terms of Service for
                                  17   TurboTax Online Tax Preparation Services – Tax Year 2018 (“the Terms”), which Plaintiffs
                                  18   ostensibly agreed to every time they signed in to use Intuit’s tax preparation software. Because
                                  19   the Terms were too inconspicuous to give Plaintiffs constructive notice that they were agreeing to
                                  20   be bound by the arbitration agreement when they signed in to TurboTax, the Court finds that
                                  21   Plaintiffs did not agree to the arbitration provision. The Court therefore need not decide whether
                                  22   questions of arbitrability or claims for equitable relief were delegated to the arbitrator. The
                                  23   Motion to Compel Arbitration is denied, and so is Intuit’s request for a stay pending its appeal to
                                  24   the Ninth Circuit.
                                  25
                                       I.        BACKGROUND
                                  26
                                                 Intuit owns TurboTax, an online tax preparation service. Compl. (dkt. 1) ¶ 1. In 2002,
                                  27
                                       Intuit and other tax preparation services entered an agreement with the Internal Revenue Service to
                                  28
                                         Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 2 of 10




                                   1   provide low-income taxpayers and active military members the option to file their taxes for free.

                                   2   Id. ¶¶ 15–17, 20. But, Plaintiffs allege, Intuit violated that agreement by misleadingly channeling

                                   3   such taxpayers to its paid services instead. Id. ¶ 2. According to the Complaint, Intuit lured

                                   4   consumers in with promises of free filing, only to direct them to paid offerings while hiding the

                                   5   actual free filing option. Id. ¶ 3–4.

                                   6          From January to March 2019, consumers accessing TurboTax Online as returning users

                                   7   would have seen this sign-in page:

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                       Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 3 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           3
                                           Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 4 of 10




                                   1   Sun Decl. (dkt. 97-2) ¶ 5. The parties do not dispute that each of the Plaintiffs would have seen

                                   2   the sign-in page depicted above, or a substantially similar version.1 Mot. (dkt. 97) at 2–3, 5–6;

                                   3   Opp’n (dkt. 112) at 2; see also Davis Decl. (dkt. 97-1) ¶ 7.

                                   4           The phrase “TurboTax Terms of Use” is a hyperlink to the Terms. Sun Decl. ¶ 6. A

                                   5   consumer who clicked on the link and read the Terms would have eventually arrived at the

                                   6   following arbitration provision:

                                   7                    14. DISPUTES. ANY DISPUTE OR CLAIM RELATING IN ANY
                                                        WAY TO THE SERVICES OR THIS AGREEMENT WILL BE
                                   8                    RESOLVED BY BINDING ARBITRATION, RATHER THAN IN
                                                        COURT, except that you may assert claims in small claims court if
                                   9                    your claims qualify. The Federal Arbitration Act governs the
                                                        interpretation and enforcement of this provision; the arbitrator shall
                                  10                    apply California law to all other matters. Notwithstanding anything
                                                        to the contrary, any party to the arbitration may at any time seek
                                  11                    injunctions or other forms of equitable relief from any court of
                                                        competent jurisdiction. . . Arbitration will be conducted by the
                                  12                    American Arbitration Association (AAA) before a single AAA
Northern District of California




                                                        arbitrator under the AAA’s rules, which are available at
 United States District Court




                                  13                    wwww.adr.org or by calling 1-800-778-7879.
                                  14   Sun Decl. Ex. 1 (“Terms”) at 4.

                                  15           Plaintiffs’ suit “seek[s] equitable and injunctive relief on behalf of themselves and all

                                  16   others who are similarly situated.” Opp’n at 1. Intuit has moved to compel arbitration. See

                                  17   generally Mot.

                                  18   II.     LEGAL STANDARD
                                  19           The Federal Arbitration Act provides that an agreement to submit commercial disputes to
                                  20   arbitration shall be “valid, irrevocable, and enforceable, save upon such grounds as exist at law or
                                  21   in equity for the revocation of any contract.” 9 U.S.C. § 2. “[P]rivate agreements to arbitrate are
                                  22   enforced according to their terms.” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior
                                  23   Univ., 489 U.S. 468, 479 (1989). A party may therefore petition a United States district court “for
                                  24   an order directing that . . . arbitration proceed in the manner provided for in such agreement.” 9
                                  25   U.S.C. § 4. “[A] party cannot be required to submit to arbitration any dispute which he has not
                                  26
                                  27   1
                                         It appears Dohrmann accessed TurboTax through the “Account Recovery” page. Davis Decl.
                                  28   ¶ 7a. For purposes of this Order, that page’s relevant features are identical to the standard sign-in
                                       page. See Sun Decl. ¶ 11.
                                                                                         4
                                         Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 5 of 10




                                   1   agreed so to submit.” AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648

                                   2   (1986).

                                   3   III.      DISCUSSION
                                   4             The dispositive question is whether there was a valid agreement to arbitrate. If Plaintiffs
                                   5   did not assent to the Terms, they cannot be bound by the arbitration provision contained therein.
                                   6   “In determining whether a valid arbitration agreement exists, federal courts apply ordinary state-
                                   7   law principles that govern the formation of contracts.” Nguyen v. Barnes & Noble Inc., 763 F.3d
                                   8   1171, 1175 (9th Cir. 2014) (internal quotation marks and citations omitted). The parties agree that
                                   9   California law governs here. Mot. at 7; Opp’n at 3. Under California contract law, a valid
                                  10   agreement requires the parties’ “mutual manifestation of assent” to be bound by the terms of the
                                  11   contract. Nguyen, 763 F.3d at 1175 (internal alterations omitted). “[A]n offeree, knowing that an
                                  12
Northern District of California




                                       offer has been made to him but not knowing all of its terms, may be held to have accepted, by his
 United States District Court




                                  13   conduct, whatever terms the offer contains.” Windsor Mills, Inc. v. Collins & Aikman Corp., 101
                                  14   Cal. Rptr. 347, 350 (Cal. Ct. App. 1972). However, an offeree cannot be bound by the terms of a
                                  15   contract if he “does not know that a proposal has been made to him.” Id. at 351. These basic
                                  16   principles apply to contracting on the Internet. Nguyen, 763 F.3d at 1175.
                                  17             Courts have categorized the various contracts of adhesion employed by online service
                                  18   providers like Intuit. “‘Clickwrap’ (or ‘click-through’) agreements require website users to click
                                  19   on an ‘I agree’ box after being presented with a list of terms and conditions of use.” Colgate v.
                                  20   JUUL Labs, Inc., 402 F. Supp. 3d 728, 763 (N.D. Cal. 2019). “‘Browsewrap’ agreements exist
                                  21   where a website’s terms and conditions of use are generally posted on the website via a hyperlink
                                  22   at the bottom of the screen.” Id. Intuit employs a more recent innovation somewhere between
                                  23   these two classic forms of Internet contracting. “‘Sign-in wrap’ agreements are those in which a
                                  24   user signs up to use an internet product or service, and the signup screen states that acceptance of a
                                  25   separate agreement is required before the use can access the service.” Id.
                                  26             Sign-in wrap agreements are valid and enforceable when “the existence of the terms was
                                  27   reasonably communicated to the user.” Id. at 764. In other words, if Plaintiffs “were on inquiry
                                  28
                                                                                           5
                                           Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 6 of 10




                                   1   notice of the arbitration provision by virtue of the hyperlink to the [Terms] on the sign-[in] page

                                   2   and manifested their assent to the agreement by clicking ‘sign-[in],’” then there was a valid

                                   3   arbitration agreement. Id. The notice Intuit provided on its sign-in page (and Account Recovery

                                   4   page) does not meet this standard.2

                                   5           To Intuit’s credit, the hyperlink to the Terms appeared immediately under the sign-in

                                   6   button, every time consumers signed in. See Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 401

                                   7   (E.D.N.Y. 2015) (noting that sign-in wrap agreements are more likely to be upheld “where the

                                   8   hyperlinked ‘terms and conditions’ is next to the only button that will allow the user to continue

                                   9   use of the website” and where the “user . . . was presented with hyperlinks to the ‘terms of use’ on

                                  10   subsequent visits,” and collecting cases). It also weighs in Intuit’s favor that the sign-in page

                                  11   featured an explicit statement that signing in constituted assent to the Terms. Cf. Applebaum v.

                                  12   Lyft, Inc., 263 F. Supp. 3d 454, 467 (S.D.N.Y. 2017) (“Beyond the coloring, there were no
Northern District of California
 United States District Court




                                  13   familiar indicia to inform consumers that there was in fact a hyperlink that should be clicked and

                                  14   that a contract should be reviewed, such as words to that effect.”).

                                  15           But this leaves the crucial question of whether “the hyperlinked text was itself reasonably

                                  16   conspicuous.” See Meyer v. Uber Tech., Inc., 868 F.3d 66, 79 (2d Cir. 2017). To make this

                                  17   determination, courts consider factors such as color, size, and font. See, e.g. Selden v. Airbnb,

                                  18   Inc., No. 16-cv-00933 (CRC), 2016 WL 6476934, at *5 (D.D.C. Nov. 1, 2016). Many courts have

                                  19   concluded that hyperlinks are sufficiently conspicuous when they are blue and underlined.

                                  20   Cullinane v. Uber Techs., Inc., 893 F.3d 53, 63 (1st Cir. 2018) (noting that hyperlinks “are

                                  21   commonly blue and underlined” and collecting cases (internal quotation marks omitted)). In

                                  22   contrast, when “the hyperlink [was] wholly indistinguishable from the surrounding text” courts

                                  23   have found that users did not receive adequate notice of the agreement it led to, because “[u]sers

                                  24   cannot be reasonably expected to click on every word of the sentence in case one of them is

                                  25   actually a link.” Juul Labs, 402 F. Supp. 3d at 765.

                                  26
                                       2
                                  27     The only Plaintiffs who accessed TurboTax through the mobile app have since been voluntarily
                                       dismissed. Notice of Voluntary Dismissal (dkt. 110); see also Davis Decl. ¶ 7(b), (c). The Court
                                  28   therefore does not address whether mobile app users had constructive notice of the arbitration
                                       provision.
                                                                                       6
                                           Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 7 of 10




                                   1           TurboTax falls short of the gold standard. Its hyperlinks were blue, but not underlined.3

                                   2   See Sun Decl. ¶¶ 5, 11. Other courts have rejected the use of color alone to identify a Terms of

                                   3   Service hyperlink. See Juul Labs, 402 F. Supp. 3d at at 765–66 (“I am not convinced that the

                                   4   mere change in color of the hyperlinks, without more, is enough.”); Applebaum, 263 F. Supp. 3d

                                   5   at 467 (“Courts have required more than mere coloring to indicate the existence of a hyperlink to a

                                   6   contract.”).

                                   7           Intuit argues those cases are distinguishable. Reply (dkt. 120) at 4–5. It points out that in

                                   8   Juul, other hyperlinks on the same page were “bolded, underlined, and . . . in a larger font size

                                   9   than the hyperlink at issue.” Juul Labs, 402 F. Supp. 3d at 766. And in Applebaum, there was no

                                  10   statement on the sign-in page “that there was in fact a hyperlink that should be clicked and that a

                                  11   contract should be reviewed.” 263 F. Supp. 3d at 467. However, the Court finds that there are

                                  12   three additional factors in this case, besides Intuit’s reliance on color alone to identify the crucial
Northern District of California
 United States District Court




                                  13   hyperlinks, that demonstrate the lack of adequate notice.

                                  14           First, both the notice and the hyperlinks therein are in the lightest font on the entire sign-in

                                  15   screen (the same is true of the Account Recovery page). See Sun Decl. ¶¶ 5, 11. The Court finds

                                  16   that a reasonable consumer would be less likely to notice text in a significantly fainter font than

                                  17   other text on the same page. This conclusion is supported by the expert opinion of Dr. Harry

                                  18   Brignull, a PhD in Cognitive Science. See Brignull Decl. (dkt. 112-1) ¶ 1. Dr. Brignull confirms

                                  19   the common-sense conclusion that because “Intuit chose to use a lighter shade of gray for the text

                                  20   associated with the terms and conditions,” making that notice “less prominent” “[o]n the page’s

                                  21   white background.”4 Id. ¶ 10.

                                  22
                                       3
                                  23     At oral argument, Intuit argued that the relevant hyperlinks were sufficiently conspicuous
                                       because they were both blue and italicized. But italicization did nothing to identify the hyperlinks
                                  24   as such, because the surrounding text was italicized as well. See Sun Decl. ¶¶ 5, 11. And if
                                       anything, it appears that italicization would make the notice less conspicuous to the average
                                  25   consumer.
                                       4
                                         Intuit objects that Dr. Brignull’s opinion is inapposite, because he criticizes Intuit for failing to
                                  26   “require a user to scroll-through and then click a separate box indicating agreement.” Reply
                                       (dkt. 120) at 7. Intuit points out that “as countless cases in the Ninth Circuit have held,
                                  27   Mr. Brignull’s suggestion is simply not the law.” Id. Be that as it may, the Court finds Dr.
                                       Brignull’s other conclusions and critiques useful in evaluating whether Intuit gave users sufficient
                                  28   notice of the arbitration agreement. Intuit claims Dr. Brignull’s declaration is “unprecedented”
                                       because similar evidence has not been presented to other courts evaluating similar online contracts
                                                                                           7
                                         Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 8 of 10




                                   1          Second, the notice on Intuit’s sign-in and Account Recovery pages contains multiple,

                                   2   confusingly similar hyperlinks. The notice on both pages purports to warn users that clicking

                                   3   “Sign In” or “Continue” would bind them to “the Turbo Terms of Use, Turbo Tax Terms of Use.”

                                   4   See Sun Decl. ¶¶ 5, 11. “Turbo Terms of Use” and “Turbo Tax Terms of Use” are two separate

                                   5   hyperlinks to two different agreements. Only the latter contained the arbitration agreement Intuit

                                   6   is seeking to enforce by way of the instant motion. Brignull Decl. ¶ 23. A reasonable user might

                                   7   well find this arrangement confounding. He or she might not realize the notice contained a second

                                   8   hyperlink. Once again, Dr. Brignull confirms this common-sense conclusion. Id. ¶ 23–24.

                                   9          Intuit argues that there is no evidence any user clicked on the “Turbo Terms of Use” and

                                  10   mistakenly believed they had read all binding legal terms. Reply at 8. But the point is that the

                                  11   confusing presence of two nearly-identically named hyperlinks might have prevented a user from

                                  12   realizing the second hyperlink existed at all, regardless of whether they clicked on the first one.
Northern District of California
 United States District Court




                                  13   For the same reason, it does not help Intuit that an arbitration agreement governing use of a

                                  14   different product appeared in the terms that the first hyperlink led to. See Intuit Letter (dkt. 133).

                                  15   And even if Plaintiffs had clicked on the “Turbo Terms” and read them, Intuit does not explain

                                  16   why the arbitration provision in that agreement equates to notice of a totally separate agreement

                                  17   with an arbitration provision applicable to a different product.

                                  18          Finally, the Court finds it relevant that less than 0.55% of users logging into TurboTax’s

                                  19   website between January 1 and April 30, 2019, actually clicked on the hyperlink to the Terms.

                                  20   See Girard Decl. Ex. 1 (dkt. 112-6) Ex. A. The fact that so few users actually clicked on the

                                  21   hyperlink supports the inference that many of them did not notice it. Intuit points out that users

                                  22   may accept terms they have not read, so long as they have adequate notice of them. Reply at 6–7.

                                  23   True enough. See Nguyen, 763 F.3d at 1179 (“[F]ailure to read a contract before agreeing to its

                                  24   terms does not relieve a party of its obligations under the contract.”). But because this evidence

                                  25   suggests users were not on notice of the Terms, it is nonetheless relevant.

                                  26          The parties raise a few additional arguments, none of which are particularly helpful.

                                  27

                                  28   of adhesion. Novelty alone is no reason to disregard evidence, and Intuit identifies no Federal
                                       Rule of Evidence rendering Dr. Brignull’s declaration inadmissible.
                                                                                        8
                                         Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 9 of 10




                                   1   Plaintiffs cite statistics about the number of TurboTax users who actually click on the Terms,

                                   2   Opp’n at 7, but as Intuit points out, the question is not whether users read the Terms, but whether

                                   3   they received adequate notice of them,

                                   4           Intuit makes two additional arguments that must be addressed.

                                   5           First, Intuit states that its arbitration provision “has been uniformly upheld by courts.”

                                   6   Reply at i. But neither of the two decisions it cites analyze whether TurboTax users received

                                   7   sufficient notice of the Terms to be bound by them. See generally Diaz v. Intuit, Inc., No. 5:15-

                                   8   cv-01778-EJD, 2017 WL 4355075 (N.D. Cal. Sept. 29, 2017); Reply Ex. A (dkt. 120-1) (Macklin

                                   9   v. Intuit, Inc., No. 2019-1-CV-347208 (Santa Clara Sup. Ct. Cal. Nov. 1, 2019). Since those

                                  10   courts apparently had no occasion to assess whether users had received adequate notice of the

                                  11   Terms, the Court is not persuaded by their conclusion that the plaintiffs agreed to the arbitration

                                  12   provision.
Northern District of California
 United States District Court




                                  13           Second, Intuit claims that Plaintiffs admitted their assent to the Terms in their Complaint,

                                  14   where they allege they were “required to accept [the TERMS] to use the services.” Mot. at 8

                                  15   (citing Compl. ¶ 108). The Second Circuit has rejected a virtually identical argument, reasoning

                                  16   that a similar allegation was “not obviously a concession in that it makes no reference to . . .

                                  17   knowledge.” Meyer, 868 F.3d at 77. It also noted that (as in this case) the plaintiff had

                                  18   “volunteered to amend his complaint on the record to delete the allegation at issue” and had

                                  19   “attested that . . . he was not aware of the Terms of Service.” Id.; see also Opp’n at 10.

                                  20           Because Plaintiffs did not receive adequate notice of Intuit’s Terms, they never agreed to

                                  21   the Terms, and cannot be bound by the arbitration provision contained therein. The Court

                                  22   therefore need not decide the scope of that arbitration provision, including whether it applies to

                                  23   questions of arbitrability or claims for equitable relief.

                                  24   IV.     CONCLUSION
                                  25           For the foregoing reasons, the motion to compel arbitration is denied. Intuit indicated at
                                  26   oral argument that if its motion was denied, it would request a stay pending appeal. In the Ninth
                                  27   Circuit, a district court has discretion to decide whether to stay an action pending appeal from an
                                  28
                                                                                           9
Case 3:19-cv-02546-CRB Document 141 Filed 03/12/20 Page 10 of 10
